DETAILED ACTION
Claims 125-144 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 125-144 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 125-144, under Step 2A claims 125-144 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 125 as representative, claim 125 recites: A non-transitory computer-readable medium including instructions that when executed by at least one processor cause the at least one processor to perform a method for delivering shopping data for frictionless shoppers, the method comprising: receiving image data captured using one or more image sensors in a retail store; analyzing the image data to identify a plurality of product interaction events for at least one shopper in the retail store; determining shopping data associated with the plurality of product interaction events; determining a likelihood that the at least one shopper will be involved in shoplifting; based on the determined likelihood, determining an update rate for updating the at least one shopper with the shopping data; and delivering the shopping data to the at least one shopper at the determined update rate.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to ***. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 125 recites additional elements, including ***. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 125 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 125 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 125 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 125 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 126-142 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 125. Thus, each of claims 126-142 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 126-142 do not set forth further additional elements. Considered both individually and as a whole, claims 126-142 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 126-142 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 143-144 are parallel, i.e. recite similar concepts and elements, to claims 125-142, analyzed above, and the same rationale is applied.
In view of the above, claims 125-144 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 125-144 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Argue et al., US PG Pub 2014/0214568 A1 (hereafter “Argue”).

Regarding claim 125, Argue discloses a non-transitory computer-readable medium including instructions that when executed by at least one processor cause the at least one processor to perform a method for delivering shopping data for frictionless shoppers, the method comprising: 
receiving image data captured using one or more image sensors in a retail store (¶¶0024 and 0038-0039); 
analyzing the image data to identify a plurality of product interaction events for at least one shopper in the retail store (¶¶0040-0042); 
determining shopping data associated with the plurality of product interaction events (¶¶0043-0045); 
determining a likelihood that the at least one shopper will be involved in shoplifting (¶¶0024, 0041, 0045, and 0050-0051); 
based on the determined likelihood, determining an update rate for updating the at least one shopper with the shopping data (¶¶0039, 0047-0048, and 0061-0062); and 
delivering the shopping data to the at least one shopper at the determined update rate (¶¶0056-0058).

Regarding claim 126, Argue discloses the non-transitory computer-readable medium of claim 125, wherein the shopping data is provided at first update rate for a first determined shoplift risk level that is lower than a second update rate for a second determined shoplift risk level, wherein the first determined shoplift risk level is higher than the second determined shoplift risk level (¶¶0041, 0045-0051, and 0061-0062).

Regarding claim 127, Argue discloses the non-transitory computer-readable medium of claim 125, wherein determining the likelihood that the at least one shopper will be involved in shoplifting is based on analysis of the received image data shoplifting (¶¶0024, 0041, 0045, and 0050-0051).

Regarding claim 128, Argue discloses the non-transitory computer-readable medium of claim 127, wherein detection, based on the analysis of the image data, of an avoidance action taken by the at least one shopper to avoid at least one store associate results in a higher determined shoplift risk level than where the shopper is not detected as engaging in an avoidance action shoplifting (¶¶0024, 0041, 0045, and 0050-0051).

Regarding claim 129, Argue discloses the non-transitory computer-readable medium of claim 125, wherein the shopping data delivered to the at least one shopper is indicative of products currently found in at least one virtual shopping cart associated with the at least one shopper (¶0055).

Regarding claim 130, Argue discloses the non-transitory computer-readable medium of claim 129, wherein the shopping data includes an identification of a type of product associated with a product interaction event (¶¶0050-0052).

Regarding claim 131, Argue discloses the non-transitory computer-readable medium of claim 125, wherein the plurality of product interaction events involves the at least one shopper taking a product from a shelf (¶0055).

Regarding claim 132, Argue discloses the non-transitory computer-readable medium of claim 125, wherein the plurality of product interaction events involves the at least one shopper returning a product to a shelf (¶0055).

Regarding claim 133, Argue discloses the non-transitory computer-readable medium of claim 125, wherein determining the likelihood that the at least one shopper will be involved in shoplifting is based on a determination of whether the at least one shopper is a recognized shopper (¶¶0044-0048).

Regarding claim 134, Argue discloses the non-transitory computer-readable medium of claim 133, wherein the determination that the at least one shopper is a recognized shopper results in a first determined shoplift risk level lower than a second determined shoplift risk level resulting from a determination that the at least one shopper is not a recognized shopper shoplifting (¶¶0024, 0041, 0045, and 0050-0051).

Regarding claim 135, Argue discloses the non-transitory computer-readable medium of claim 133, wherein the determination of whether the at least one shopper is a recognized shopper is based on analysis of the received image data (¶¶0044-0048).

Regarding claim 136, Argue discloses the non-transitory computer-readable medium of claim 135, wherein the determination of whether the at least one shopper is a recognized shopper is further based on a comparison of at least a portion of the received image data to image information stored in a recognized shopper database (¶¶0030 and 0044-0048).

Regarding claim 137, Argue discloses the non-transitory computer-readable medium of claim 133, wherein the determination of whether the at least one shopper is a recognized shopper is based on an interaction with an electronic device associated with the at least one shopper (¶¶0026 and 0046-0047).

Regarding claim 138, Argue discloses the non-transitory computer-readable medium of claim 125, wherein determining the likelihood that the at least one shopper will be involved in shoplifting is based on a shopping history for the at least one shopper retrieved from a shopping history database shoplifting (¶¶0024, 0041, 0045, and 0050-0051).

Regarding claim 139, Argue discloses the non-transitory computer-readable medium of claim 138, wherein the shopping history database stores facial signatures of shoppers that previously visited the retail store, and wherein the facial signatures are used in identifying the at least one shopper via the analysis of the image data and in retrieving the shopping history for the at least one shopper from the shopping history database shoplifting (¶¶0024, 0041, 0044-0048, and 0050-0051).

Regarding claim 140, Argue discloses the non-transitory computer-readable medium of claim 138, wherein the shopping history database stores a history of returns made to the retail store by the at least one shopper, and wherein the history of returns are used in determining the likelihood that the at least one shopper will be involved in shoplifting shoplifting (¶¶0024, 0041, 0045, and 0050-0051).

Regarding claim 141, Argue discloses the non-transitory computer-readable medium of claim 125, further including estimating an age of the at least one shopper based on the analysis of the image data, and determining the likelihood that the at least shopper will be involved in shoplifting based, at least in part, on the estimated age of the at least one shopper shoplifting (¶¶0024, 0041, 0045, and 0050-0051).

Regarding claim 142, Argue discloses the non-transitory computer-readable medium of claim 125, wherein determining the update rate includes determining a time delay to apply in delivering the shopping data to the at least one shopper (¶¶0039, 0047-0048, 0056-0058, and 0061-0062).

Regarding claims 143-144, all of the limitations in claims 143-144 are closely parallel to the limitations of claims 125-142, analyzed above, and are rejected on the same bases.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Angell et al., US PG Pub 2009/0089107 A1, teaches a method and apparatus for ranking a customer using dynamically generated external data.
Groenovelt et al., US PG Pub 2009/0063307 A1, teaches detection of stock out conditions based on image processing.
Non-patent literature Carmel‐Gilfilen, Candy teaches advancing retail security design, uncovering shoplifter perceptions of the physical environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625